Exhibit 10.24

 

Mr. Abdel Fawzy March 22, 2017 employment letter

 

 

March 22, 2017

Abdel A. Fawzy, PhD

Page l of 5

 

 

Dr. Abdel A. Fawzy, PhD

1225 Colony Preserve Drive

Boynton Beach, FL 33436

 

 

Re: Terms of Employment

 

 

Dear Abdel:

 

The specifics of your terms of employment with Matinas BioPharma Holdings, Inc.
(hereinafter referred to as "Matinas" or the "Company") are outlined below:

 

This letter confirms your continued employment with the Company on an "at will
basis," subject to the terms of this letter and supersedes the terms of your
employment agreement dated July 30, 2013.

 

 

Title: Reporting; Policies; Time.

You shall serve in the capacity of Executive Vice President, Pharmaceutical
Development and Supply Chain Development. You shall perform such duties and
services as are assigned to you by the Company. You shall report directly to the
Chief Executive Officer. You acknowledge that your employment will be subject to
all policies and practices of the Company as may currently exist or as may be
curtailed, modified or implemented from time to time. Further, you shall devote
your full time and attention to the affairs of the Company and to your duties
therein.

 

 

Location.

Your principal place of business for the performance of your duties under this
Agreement shall be at the principal executive office of the Company.
Notwithstanding the foregoing, you shall be required to travel as necessary to
perform your duties hereunder.

 

 

Base Salary:

Beginning March 1, 2017, your base salary shall be at an annualized rate of
$255,000 per year, which shall be subject to customary withholdings and
authorized deductions and be payable in equal installments in accordance with
the Company's customary payroll practices in place from time to time.

 

 

Matinas BioPharma Holdings, Inc.

I545 Route 206, Suite 302 • Bedminster, NJ 0792 I • USA

wwwmatinasbiopharma.com

 

 



March 22, 2017

Abdel A.Fawzy, PhD

Page 2 of 5

 

 

2016 Bonus:

As a result of your continued employment with the Company and your performance
during the 2016 calendar year, you will receive a $70,000 bonus payable in a
lump sum by March 15, 2017.

 

Annual Incentive (Bonus):

For each calendar year ending during your employment with the Company you shall
be eligible to receive an annual bonus (the "Annual Bonus") with a target amount
equal to thirty percent (30%) of your Base Salary earned by you for such
calendar year (the "Target Annual Bonus") which may be awarded (or not awarded)
in the discretion of the Company's Board of Directors (the "Board"). The actual
amount of each Annual Bonus, if any, will be based upon the level of achievement
of the Company's corporate objectives and your individual objectives, in each
case, as established by the Board or the Compensation Committee (taking into
account the input of the Chief Executive Officer with respect to the
establishment of the your individual objectives) for the calendar year with
respect to which such Annual Bonus relates. The determination of the level of
achievement of the corporate objectives and your individual performance
objectives for a year shall be made by the Board or the Compensation Committee
(taking into account the input of the Chief Executive Officer with respect to
the level of achievement of your individual objectives), in its reasonable
discretion. Each Annual Bonus for a calendar year, to the extent earned and
awarded, will be paid in a lump sum in the following calendar year, within the
first 75 days of such following year. The Annual Bonus shall not be deemed
earned until the date that it is paid. Accordingly, in order for you to receive
an Annual Bonus,you must be actively employed by the Company at the time of such
payment.

 

 

Equity Compensation

On February 21, 2017, the Compensation Committee approved a grant to you of
options to purchase up to 125,000 shares of the Company's common stock pursuant
to the Company's 2013 Equity Compensation Plan, as amended and restated (the
"2013 Plan"), on the terms and conditions determined by the Compensation
Committee and as shall be set forth in a separate Option Award Agreement to be
entered into between you and the Company. Further, during your employment with
the Company, subject to the--terms - and -conditions--established within- the-
2613-Plan-or any-successor equity compensation plan as may be in place from time
to time and separate Award Agreements (as defined in the 2013 Plan), you also
may be eligible to receive from time to time additional Stock Options,Stock Unit
Awards, Performance Shares, Performance Units, Incentive Bonus Awards, Other
Cash-Based Awards and/or Other Stock-Based Awards (as such capitalized terms are
defined in the 2013 Plan), in amounts, if any, to be approved by the Board or
the Compensation Committee in its discretion.

 

Matinas BioPharma Ho/dings,/nc.

1545 Route 206, Suite 302 • Bedminster. NJ 0792 I • USA



 

 



March 22, 2017

Abdel A. Fawzy, PhD

Page 3 of 5

 

 

Benefits:

You shall be entitled to participate inall employee benefit plans and programs
(excluding severance plans, if any) generally made available by the Company to
senior executives of the Company, to the extent permissible under the general
terms and provisions of such plans or programs and in accordance with the
provisions thereof. The Company may amend, modify or rescind any employee
benefit plan or program and/or change employee contribution amounts to benefit
costs without notice in its discretion.

 

Paid Vacation:

You shall be entitled to paid vacation days in accordance with the Company's
vacation policies in effect from time to time for its executive team.

 

Employment At Will:

In countersigning this letter you acknowledge that you understand and agree that
your employment with the Company is "at will." As such,you agree that either you
or Matinas may end the employment relationship at any time, with or without
notice and with or without cause.

 

Notwithstanding the foregoing, in the event the Company terminates your
employment without Cause (as defined in the 2013 Plan), it shall provide you
with written notice and upon such termination,you will be entitled to payments
equal to eight (8) months of your then-current base salary as severance plus
continuation of medical benefits during these eight months or payment thereof.
Such severance will be payable in equal installments bi-monthly accordance with
the Company's regular payroll practices, commencing on the first regular payroll
date on or following the 6Q1h day after the date of termination of your
employment, subject to your execution, delivery and non revocation, and the
effectiveness by such time of a general release in a customary form as is
determined to be reasonably necessary by the Company in its good faith and
reasonable discretion. Notwithstanding the foregoing, if you breach the
Company's Nondisclosure and Invention Assignment Agreement, the Company's
obligations to provide the severance payments will immediately cease.

 

Other Conditions and Obligations:

You acknowledge that you are not subject to any contractual or other binding
obligations pursuant to which your employment or employment activities with or
on behalf of the Company may be subject to any restrictions. Restrictions
include, without limitation, any agreements or other obligations or documents
relating to non-competition, confidentiality, trade secrets, proprietary
information or works for hire.

 

 

Matinas BioPharma Holdings. Inc.

1545 Route 206, Suite 302 • Bedminster, NJ 0792 1 • USA

 

 





March 22, 2017

Abdel A.Fawzy, PhD

Page 4 of 5

 

 

Section 409A. This letter is intended to comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the "Code") and
regulations promulgated thereunder ("Section 409A"). To the extent that any
provision in this letter is ambiguous as to its compliance with Section 409A,
the provision shall be read in such a manner so that no payments due under this
letter shall be subject to an "additional tax" as defined in Section 409A(a)(1
)(B) of the Code. For purposes of Section 409A, each payment made under this
letter shall be treated as a separate payment. In no event may you, directly or
indirectly, designate the calendar year of payment. You acknowledge that, while
the parties endeavor to have this letter comply with the requirements of Section
409A, any tax liability incurred by you under Section 409A is solely your
responsibility.

 

Governing Law: This letter shall be governed by and construed in accordance with
the laws of the State of New Jersey, without regard to principles of conflicts
of laws.

 

Integrated Agreement:

This letter, together with your Nondisclosure and Invention Assignment
Agreement, represents the sole and complete understanding between you and the
Company relating to the terms of your employment and there are no other written
or oral agreements, understandings or representations relating to the terms of
your employment. The terms of your employment, including the at-will nature of
the employment, may be amended only through a written instrument signed by you
and the Company.

 

By signing and returning this letter, you confirm that this letter accurately
sets forth the current understanding between you and the Company and that you
accept and agree to the terms as outlined.

 

 

 

 

 

 

 

 

 

 

 

Matinas BioPharma Ho/dings, Inc.

I545 Route 206, Suite 302 • Bedminster. NJ 0792 I • USA

wwwmatinasbiopharma.com

 

 

